 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                            UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10     JOHN C. PIPES,                                                 Case Number
                                                                2:18-cv-1570-MMD-VCF
11                                  Plaintiff,

12            vs.

13     NCC BUSINESS SERVICES, INC., a                     STIPULATION OF DISMISSAL OF
       Foreign Company, EQUIFAX                               DEFENDANT EQUIFAX
14     INFORMATION SERVICES, LLC, a                        INFORMATION SERVICES LLC
       Foreign Limited-Liability Company,                       WITH PREJUDICE
15     TRANSUNION, LLC, a Foreign Limited-
       Liability Company,
16
                                    Defendants.
17

18         IT IS HEREBY STIPULATED by and between Plaintiff, John Pipes (“Plaintiff”) and

19 Defendant, Equifax Information Services LLC (“Defendant”), by and through their respective

20 attorneys of record, that all Plaintiff’s claims asserted against Defendant in the above-captioned

21 . . .

22 . . .

23 . . .

24 . ..


                                                 Page 1 of 2
 1 matter shall be and hereby are dismissed with prejudice and each party shall bear its own attorney

 2 fees and costs.

 3 Dated this 5th day of September, 2019.               Dated this 5th day of September, 2019.

 4 COGBURN LAW                                          SNELL & WILMER LLP

 5
     By: /s/Erik W. Fox                                 By: /s/Bradley T. Austin
 6       Jamie S. Cogburn, Esq.                             Bradley T. Austin, Esq.
         Nevada Bar No. 8409                                Nevada Bar No. 13064
 7       Erik W. Fox, Esq.                                  3883 Howard Hughes Pkwy., Ste. 1100
         Nevada Bar No. 8804                                Las Vegas, NV 89169
 8       2580 St. Rose Parkway, Suite 330                   Attorneys for Equifax Information
         Henderson, Nevada 89074                            Services LLC
 9       Attorneys for Plaintiff

10         IT IS SO ORDERED.

11

12
                                                UNITED STATES DISTRICT JUDGE
13
                                                   September 9, 2019
14
                                                DATE
15

16

17

18

19

20

21

22

23

24


                                              Page 2 of 2
